Electronically Filed
                                                         Supreme Court
                                                         SCPW-16-0000677
                                                         27-OCT-2016
                                                         09:44 AM



                           SCPW-16-0000677

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


               CHRISTOPHER LEE SLAVICK, Petitioner,

                                 vs.

        HALAWA CORRECTIONAL FACILITY ET AL., Respondents.


                         ORIGINAL PROCEEDING

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Christopher Lee

Slavick’s “Petition and/or Motion for Writ of Mandamus for

Emergency Action,” filed on October 13, 2016, which we review as

a petition for writ of mandamus, we conclude petitioner fails to

demonstrate that he is entitled to the requested writ of

mandamus, either because petitioner failed to establish his

right to relief is indisputable, or because an alternate remedy

exists, or both.   See Kema v. Gaddis, 91 Hawaiʻi 200, 204, 982
P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a
clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action); Barnett v. Broderick, 84 Hawaiʻi 109, 111, 929
P.2d 1359, 1361 (1996) (mandamus relief is available to compel

an official to perform a duty allegedly owed to an individual

only if the individual’s claim is clear and certain, the

official’s duty is ministerial and so plainly prescribed as to

be free from doubt, and no other remedy is available).

Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED: Honolulu, Hawaiʻi, October 27, 2016.

                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson




                                2